CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 27, 2012, on the financial statements of Bragg Capital Trust, comprising Queens Road Value Fund and Queens Road Small Cap Value Fund, as of May 31, 2012, and for the periods indicated therein and to the references to our firm in the Prospectus and the Statement of Additional Information in this Post-Effective Amendment to the Bragg Capital Trust Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd. Westlake, Ohio September 28, 2012
